Name: Council Implementing Regulation (EU) 2018/1604 of 25 October 2018 implementing Regulation (EU) No 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs;  defence;  European construction;  civil law
 Date Published: nan

 26.10.2018 EN Official Journal of the European Union L 268/16 COUNCIL IMPLEMENTING REGULATION (EU) 2018/1604 of 25 October 2018 implementing Regulation (EU) No 1284/2009 imposing certain specific restrictive measures in respect of the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 1284/2009 of 22 December 2009 imposing certain specific restrictive measures in respect of the Republic of Guinea (1), and in particular Article 15a(4) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 22 December 2009, the Council adopted Regulation (EU) No 1284/2009. (2) The information concerning the military rank of two of the persons listed in Annex II to Regulation (EU) No 1284/2009 should be updated. (3) Regulation (EU) No 1284/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 1284/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 October 2018. For the Council The President J. BOGNER-STRAUSS (1) OJ L 346, 23.12.2009, p. 26. ANNEX ANNEX II LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 6(3) Name (and possible aliases) Identifying information Reasons 1. Captain Moussa Dadis CAMARA d.o.b.: 1.1.64 or 29.12.68 Pass: R0001318 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 2. Colonel Moussa TiÃ ©gboro CAMARA d.o.b.: 1.1.68 Pass: 7190 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 3. Colonel Dr. Abdoulaye ChÃ ©rif DIABY d.o.b.: 26.2.57 Pass: 13683 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 4. Lieutenant Aboubacar ChÃ ©rif (alias Toumba) DIAKITÃ  Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea 5. Colonel Jean-Claude PIVI (alias Coplan) d.o.b.: 1.1.60 Person identified by the International Commission of Inquiry as responsible for the 28 September 2009 events in Guinea